Title: To Alexander Hamilton from John Hancock, Jr., 27 June 1799
From: Hancock, John, Jr.
To: Hamilton, Alexander


          
            Sir,
            Kempsville June 27th. 1799
          
          Your letters of the 4th. & 6th. Inst. have both come to hand. The order to march the detachment under my command to Norfolk received in your letter of the 4th. Inst., shall be obeyed so soon as proper barracks can be procured for the reception of the Troops.
          The new recruiting instructions, inclosed in your letter of the 6th Inst., shall receive my most pointed attention.
          I must take the liberty to observe to you, that the season is now begining in which even the inhabitants of Norfolk leave it, and that unless very peculiar care is taken in the choice of a situation, the disipation unavoidable among troops quartered in a Town, together with the fever common in the ensuing season will sweep of the whole detachment. I shall therefore in my directions to Major Westwood, the Contractor for this district, insist on strict attention to this circumstance.
          I received a letter from Major Hoops dated the 16th. of May, covering the arrangement adopted for the organization and disposition of the Field battallion. I found myself attached to Capt. Bishop, on the recruiting service at Winchester. Major Hoops letter also contained, an order to join my company immediately, and in consequence of that order I had made every preparation to take up my line of march on the 31st. Inst. Now, Sir, on perusing your letters I feel it my duty to obey the orders received immediately from your hand, and shall inform Major Hoops of the resolution I have taken and the reasons on which I have taken it.
          Enclosed you have a return of the recruits I have raised; and from that return you will see the present state of my detachment. I commenced recruiting at this place without a soldier and without music on the 4th. of August 1798. On the 18th. of August I received 200$ and on the 20th 25 Suits of Clothes and 25 Stands of Arms. On the 28th. of Sept. I had enlisted 25 Men; And although I had neither money or Clothes, enlisted 4 very likely men afterwards. I did not receive a farther supply of money or clothes, and therefore solicited to be considered no longer on the recruiting service; which request, the Honble. Major McHenry granted.
          In your letters you appear to consider me at present engaged in recruiting, and to expect the prosecution of that service in Norfolk. From the observation made above you will perceive I am not at this time on that service. I will, however, consider myself, under your order, again on the recruiting service, and so soon as I receive money, clothing and Arms proced to enlist such men as I can procure. If it is your object to continue me on this service, I will venture to make a few observations by way of information. There are two Marine officers at this time recruiting in Norfolk. Capt. Blackburne of the 1st. Regt. of Artilery and Lieut. Claibourne of the Infantry have parties frequently in Norfolk. I have heard all these officers complain of the difficulty of getting men there. In addition to this, there is a naval rendezvous generally open and the high pay and considerable advance made to ordinary seamen takes up almost all men in that town, who are disposed to enter into the service.
          On the subject of medical aid to the troops, I will observe to you, that there is no Surgeon’s Mate stationed at Norfolk; and that, although there is one at Fort Norfolk, extraordinary medical aid is called in, whenever a Soldier is sick, whose life is considered worth preserving. I feel a confidence in saying those under my command are all worth preserving.
          Making this place my rendezvous I can recruit a company in six months. I say this with confidence, because I have repeatedly during the last six months turned out of my rendezvous from 1 to 4 likely young men, who wished to enter into the service, and who have applied without solicitation.
          I am, Sir, most respectfully Yrs
          
            Jno. Hancock Jr.
            Lieut. 2 Regt. of A&E
          
          Genl. A: Hamilton
        